Curia.

We said ,in Alcott et al. v. Phelps, that the plaintiff might charge for all necessary services, on a recovery of less than $250, at the Common Pleas rate, and we allowed o. -nisiprius record; butthere is no rate established in that Court for a counsel fee. It by no-means follows from .this, that the plaintiff is entitled to its allowance, and that top .ait the Supreme Court rate. It is a service entirely unknpjvn to the Common Pleas, and to which there is no rate in that Court applicable. The counsel fee must be stricken out.
Rule accordingly.